Exhibit 10.27(a)

     
Stock Option Award Certificate
(INCENTIVE STOCK OPTION)
  (ALKERMES LOGO) [b81004b8100400.gif]
ID: XXXXXXXX
  852 Winter Street
  Waltham, MA 02451

     
 

         
«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»
«ADDRESS_LINE1»
«ADDRESS_LINE2»
«ADDRESS_LINE3»
«CITY», «STATE» «ZIP_CODE»
  Option Number:
Plan:

ID:   «NUM»
«PLAN_NAME»

«ID»

     
 
Effective «GRANT_DATE», you have been granted an Incentive Stock Option to buy
«SHARES_GRANTED» shares of Alkermes, Inc. (the “Company”) common stock at
«OPTION_PRICE» per share.
The total option price of the shares granted is «TOTAL_OPTION_PRICE».
The right to acquire the shares subject to the Incentive Stock Option will
become fully vested on the dates shown below. The Incentive Stock Option shall
expire on the earlier to occur of: the 10th anniversary of the date of grant or
three months after termination of your service relationship with the Company
(unless otherwise provided below).

      Shares   Vesting Date
«SHARES_PERIOD1»
   
«SHARES_PERIOD2»
   
«SHARES_PERIOD3»
   
«SHARES_PERIOD4»
   

In the event of the termination of your employment with the Company by reason of
retirement, the vesting and exercisability of the Incentive Stock Option shall
be accelerated, and the period during which the Incentive Stock Option (to the
extent it is exercisable on the date of retirement) may be exercised shall be
extended, as follows:

                  Exercise period following date of Age at retirement and full
years of cumulative service as an       termination of employment by reason of
employee of the Company at retirement (but not including any       retirement
(but not beyond the original term service in a non-employment relationship with
the Company)   Acceleration of vesting date   of the Incentive Stock Option)
60 or over and at least 6 years
  1 year   1 year
62.5 or over and at least 8 years
  2 years   2 years
65 or over and at least 10 years
  4 years   3 years

 



--------------------------------------------------------------------------------



 



In the event of the termination of your employment with the Company (but not the
termination of a non-employment relationship with the Company) by reason of
death or permanent disability, the Incentive Stock Option shall vest and be
exercisable in full on such termination of employment and the period during
which the Incentive Stock Option (to the extent that it is exercisable on the
date of termination of employment) may be exercised shall be three (3) years
following the date of termination of employment by reason of death or permanent
disability, but not beyond the original term of the Incentive Stock Option.
The foregoing Incentive Stock Option has been granted under and is governed by
the terms and conditions of this Certificate and the Alkermes 2008 Stock Option
and Incentive Plan.

     
Alkermes, Inc.
  Date

2